DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the cumulative features of claim 1 with particular attention given to the features of “dissolving an alumina alkoxide in a mixed aromatic and alcoholic solvent to form an alumina alkoxide solution; adding water to the alumina alkoxide solution, wherein 2-5 moles of H2O are added per mole of alumina alkoxide, to form a liquid aluminum hydroxide alcogel; mixing the aluminum hydroxide alcogel for an alcogel aging period to provide an aged alcogel”. The prior art of WO 2009/062518 teaches a process of making an aerogel with a surface area between 500 and 2000 m^2/g (Claim 19). The process may include hydrolysis of a gel precursor (Example 1) and supercritical drying (Page 8, line 1-10). WO 2009/062518 does not teach or suggest “dissolving an alumina alkoxide in a mixed aromatic and alcoholic solvent to form an alumina alkoxide solution; adding water to the alumina alkoxide solution, wherein 2-5 moles of H2O are added per mole of alumina alkoxide, to form a liquid aluminum hydroxide alcogel; mixing the aluminum hydroxide alcogel for an alcogel aging period to provide an aged alcogel”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731